DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 15, 2022, claims 2-8 and 12-18 were cancelled. Claims 1, 9-11, 19 and 20 are currently pending in this application.
Allowable Subject Matter
Claims 1, 9-11, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 11, the most relevant reference, US 2020/0150496 to Woo et al. (Woo), fails to disclose or suggest an array substrate in which, in the balance unit, the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the first sub-pixels in the auxiliary pixel area face the same direction.
As shown in Figs. 5 and 11, Woo discloses an array substrate comprising a plurality of sub-pixels in a main pixel area 191a (corresponding to rows 1 and 3 in Fig. 11) and a plurality of sub-pixels in an auxiliary pixel area 191b (corresponding to rows 2 and 4).
However, in the balance unit of Fig. 11, Woo discloses that the included angles (black and white arrows) of each of the first sub-pixels in the main pixel area 191a and the included angles of each of the first sub-pixels in the auxiliary pixel area 191b face the opposite direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        June 17, 2022